Citation Nr: 1123610	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1981 to March 1985.  The Veteran's service in Army ROTC is unverified.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran's DD 214 Form indicates he served on active duty from February 1981 to March 1985.  During the April 2011 Travel Board hearing, the Veteran's representative indicated that the Veteran participated in the Army ROTC Program at Valley Forge Military Academy in Wayne, Pennsylvania prior to his entrance into active duty service.  Along these lines, the Veteran's claims file contains a March 1972 service medical record and the purpose of the examination was for "R.O.T.C. Basic Camp."  The Veteran's claims file also contains a June 1973 service medical record and the purpose of the examination was for "R.O.T.C. Flight Class 1."  The Board points out that the June 1973 audiological examination showed bilateral hearing loss for VA purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
No entry
45
LEFT
30
25
25
No entry
45

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22)(D) ACDUTRA means, in pertinent part, duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  Under 38 U.S.C.A. § 101(23)(C) INACDUTRA means, in pertinent part, training, other than ACDUTRA, by a member of, or applicant for membership in, the Senior Reserve Officers' Training Corps.

The Veteran's claims file does not contain personnel records, if any, from the Veteran's service in the Army ROTC Program from January 1972 to February 1981.  Accordingly, the RO should request all of the Veteran's personnel records in an attempt to ascertain his periods of ACDUTRA and INACDUTRA in the U.S. Army from January 1972 to February 1981.  These personnel records should be obtained as they potentially touch on the issue currently before the Board.  See 38 C.F.R. § 3.159(c)(1) (2010).

 Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), Department of the Army or any other appropriate source to verify the Veteran's actual periods of active duty service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army from January 1972 to March 1985.

2. After completing the requested action, and any additional development deemed warranted, re-adjudicate the claim on appeal.  If any benefit sought remains denied, furnish an appropriate Supplemental Statement of the Case to the Veteran and his representative and provide them the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


